             Case 4:19-cv-02184-PJH Document 156 Filed 02/05/21 Page 1 of 5



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Defendant
     RANDALL STEVEN CURTIS
7
                                UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                                Case No. 19 Cv 2184 PJH
12   “AMY,” et al.,
                                                REPLY DECLARATION OF ETHAN A.
13                    Plaintiffs,               BALOGH IN SUPPORT OF DEFENDANT
                                                CURTIS’S MOTION FOR JUDGMENT ON
14
                                                THE PLEADINGS, SUMMARY JUDGMENT,
     RANDALL STEVEN CURTIS,
15                                              AND/OR PARTIAL SUMMARY JUDGMENT

16                     Defendant.               Date: February 25, 2021
                                                Time: 1:30 p.m.
17

18                                              Trial: June 21, 2021

19                                              Before the Honorable Phyllis J. Hamilton
                                                Senior United States District Judge
20

21

22

23

24

25

26

27

28
      Case 4:19-cv-02184-PJH Document 156 Filed 02/05/21 Page 2 of 5



 1             I, ETHAN A. BALOGH, declare under penalty of perjury as follows:

 2             1. I am a partner at the law firm of Coleman & Balogh LLP, am admitted to practice

 3   before this Court, and represent Defendant Randall Curtis in this case. I state the following on

 4   personal knowledge, and if called as a witness, could competently testify to the facts presented in

 5   this declaration.

 6             2. On October 29, 2020, the last day on which a party could propound fact discovery,

 7   I served upon Plaintiffs—by electronic mail, as agreed upon by the parties—Defendant’s Request

 8   for Production of Documents, Set Two. Those requested were aimed at obtaining documents

 9   Plaintiffs exchanged with members of Congress with respect to their years-long efforts to have

10   Congress amend the statute, and then amend it again. Attached hereto as Exhibit F1 is a true and

11   correct copy of Plaintiffs’ enclosure email and the appended responses to Defendant’s Request for

12   Production of Documents, Set Two (“RFPs Set Two”).2 (Although Plaintiffs’ counsel then wrote,

13   “[i]n the interests of getting these to you today, here they are without the Cert [sic] of Service.

14   We will amend and re send to you on Monday[,]” Plaintiffs did not follow through as promised.)

15             3.     I contend that Plaintiffs’ presentations regarding their desire to change the statute is

16   relevant to this case. See ECF 142 at 12:9-13:183 (arguing against bills of attainder); see also id.,

17   at 10:11-17:10 (arguing that the presumption against retroactivity makes the predecessor version

18   of the statute—“Masha’s law”—applicable to Defendant, rather than the current version of the

19   statute that was amended in 2018, viz., after Defendant’s conduct, after Defendant’s conviction,

20   after Plaintiffs received notice that Defendant may have possessed images of Plaintiffs, and after

21   Plaintiffs had raised claims against Defendant. Plaintiffs and their counsel have stated in multiple

22   for a that were instrumental in amending the statute with respect to Masha’s law, and then

23
               1
              For ease of reference, I continue the sequential lettering of exhibits to be considered at
24
     the dispositive motions hearings, the most recent of which being ECF 96-3.
25
              The parties agreed to the form of RFPs Set Two so that Defendant could direct each
               2

26   request at al l5 Plaintiffs on one pleading, and Plaintiffs thereafter could respond to each of the
     requests on each Plaintiff’s behalf in one pleading.
27

28
               3
                   I cite to the ECF-generated page numbers when referencing filings on this Court’s
     docket.
30                                                           1
     DECL. OF ETHAN A. BALOGH
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 156 Filed 02/05/21 Page 3 of 5



 1
     amending it again with respect to the current version of the statute, and this evidence includes the
 2
     following:
 3
                     James R. Marsh, Masha’s Law: A Federal Civil Remedy for
 4                   ChildPornography Crimes, 61 Syracuse L. Rev. 459, 461 (2011)
                     (Plaintiffs’ counsel declaring: “In late 2005, I was instrumental in
 5                   enhancing the federal civil legal rights of children who are victims
                     of child pornography” and claiming credit for enactment of
 6                   Masha’s Law);
 7
                     ECF 94-5 (Declaration of James Marsh claiming that “[i]n 2017, I
 8                   assisted Senator Diane Feinstein in updating 18 U.S.C. 2255”)[;]
                     and
 9
                     ECF 96-2 at Ex. 16 (at AMY000060) (In 2014, Plaintiff Amy
10                   lamenting her (and her counsel’s loss) in Paroline v. United States,
11                   572 U.S. 434 (2014), ane expressing “hopes [that] the lingering
                     problems will be solved by the legislation that Mr. Marsh is
12                   working on.”

13          4.    When Plaintiffs’ responses to Defendant’s RFPs Set Two came due on Monday,

14   December 1, 2020, see Fed. R. Civ. P. 34, Plaintiffs neither responded substantively, issued

15   objections, nor produced responsive documents. When, in January 2021, I inquired of Plaintiffs’

16   counsel regarding the long-overdue discovery, Plaintiffs’ counsel suggested that I did not respond

17   to an email query about the RFPs following their service, that email from Plaintiffs’ counsel

18   somehow excused Plaintiffs’ obligations under Fed. R. Civ. P. 34. After conference, Plaintiffs

19   refused to provide any responsive documents, and instead presented responses containing the

20   following objections for each Plaintiff:
                     Objection: beyond the scope of permissible discovery as not likely
21
                     to lead to any admissible evidence; violative of Plaintiffs’ First
22                   Amendment rights to petition Congress as the compelled disclosure
                     of communications as requested exerts a chilling effect on the
23                   exercise of those rights. Further, Defendant’s request is violative of
                     California Code of Civil Procedure 425.16 which prohibits actions
24                   “. . . against a person arising from any act of that person in
25                   furtherance of the person’s right of petition or free speech under the
                     United States Constitution or the California constitution in
26                   connection with a public issue . .

27          5.    On February 4, I provided to Plaintiffs a draft of my portion of a Joint Discovery

28   Brief to be filed before Magistrate Judge Illman. I have not heard back from Plaintiffs’ counsel

30                                                      2
     DECL. OF ETHAN A. BALOGH
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 156 Filed 02/05/21 Page 4 of 5



 1
     on this issue as of this time. When I had suggested to Plaintiffs’ counsel Carol Hepburn that we
 2
     prepare and file the joint discovery brief by Tuesday, February 1, Ms. Hepburn responded: “I
 3
     cannot confirm filing a joint discovery brief by Tuesday given the depositions on Monday and
 4
     Tuesday and other obligations particularly family obligations. We can work on a schedule.”
 5
            6.   As set forth in my prior filing, on January 19, 2021, I served Government counsel,
 6
     Assistant United States Attorney Shailika Kotiya, with Defendant’s Motion for Judgment on the
 7
     Pleadings, or in the Alternative, for Summary Judgment or Partial Summary Judgment, as well as
 8
     the supporting declaration I filed with the Court that day. AUSA Kotiya acknowledged receipt of
 9
     those filings in an email she sent to me the next day.
10
            7.   On January 19, 2021, I received from the ECF System a copy set the publicly-filed,
11
     redacted versions of Plaintiffs. Plaintiffs’ counsel did not serve me a copy of the unredacted
12
     versions. The publicly-filed documents do not, as far as I can see, certify service upon the
13
     defense. On Saturday, January 23, I asked Plaintiffs’ counsel to provide a copy of the unredacted
14
     filings they made with this Court, and Plaintiffs’ counsel John Kawai provided thereafter what he
15
     asserted was an unredacted copy of the Plaintiffs’ Motion to Summary Judgment and supporting
16
     materials. As I informed Plaintiffs’ counsel multiple times between January 27 and January 30—
17
     including in a telephone call with Plaintiffs’ counsel Deb Bianco on January 30 (in which I
18
     lamented the lack of response)—Plaintiffs still have not provided me with a complete, unredacted
19
     copy of their January 19 filings, and the January 23 version is incomplete, and appears to be an
20
     internal document as opposed to a complete service copy of Plaintiffs’ January 19, 2021 filing
21
     with this Court.
22
            8.   Attached hereto as Exhibit G is a true and correct copy of the Declaration of Dr. Hy
23
     Malinek, which I produced to Plaintiffs’ counsel with respect to expert discovery disclosures in
24
     this case. Plaintiffs’ counsel subsequently deposed Dr. Malinek on January 25, 2021. Attached
25
     hereto as Exhibit H is a follow up letter from Dr. Malinek regarding the same issues.
26
            9.   Attached hereto as Exhibit I is a true and correct copy of Kristof, Nicholas, An
27
     Uplifting Update, on the Terrible World of Pornhub, New York Times, Dec. 9. 2020
28

30                                                      3
     DECL. OF ETHAN A. BALOGH
31   19 CV. 2184 PJH

32
      Case 4:19-cv-02184-PJH Document 156 Filed 02/05/21 Page 5 of 5



 1
     As of today, this article may also be obtained via the internet at:
 2
     https://www.nytimes.com/2020/12/09/opinion/pornhub-news-child-
 3
     abuse.html?referringSource=articleShare. Attached hereto as Exhibit H is a true and correct copy
 4
     of Kristof, Nicholas, The Children of Pornhub, New York Times, Dec. 4, 2020. As of today, this
 5
     article may also obtained from the internet at:
 6
     https://www.nytimes.com/2020/12/04/opinion/sunday/pornhub-rape-trafficking.html.
 7
             10. Attached hereto as Exhibit K is a true and correct copy of the First Amended
 8
     Complaint from the Eastern District of Wisconsin case captioned Amy, et al. v. Feldman, 14 Cv.
 9
     721 NJ.
10
             11. The social media photographs presented at ECF 142-4, Ex. C-3 at Laws Depo Ex.
11
     000309-318 are Plaintiffs in this case. I do not describe identify them further here to protect
12
     Plaintiffs’ privacy. I can also attest that at least five Plaintiffs in this case have significant social
13
     media presences, and that their social media accounts included photographs of themselves,
14
     including portraits; in addition, some Plaintiffs’ partners post publicly pictures of Plaintiffs and
15
     pictures of Plaintiffs’ children.
16
             I declare that the foregoing is true and correct under penalty of perjury under the laws of
17
     the United States.
18
     Dated: February 5, 2021                             /s/ E A Balogh
19                                                   ETHAN A. BALOGH
20

21

22

23

24

25

26
27

28

30                                                         4
     DECL. OF ETHAN A. BALOGH
31   19 CV. 2184 PJH

32
